WHITING, J.
I am unable to concur in the views expressed in the foregoing opinion. While it must.be presumed that the Legislature intended to pass only constitutional laws, and while it must be conceded that no statute passed by a Legislature should be declared unconstitutional unless it clearly and palpably conflicts with some provision of the Constitution, on the other hand, it must be conceded' — and as we read the foregoing opinion it is therein conceded — that, if the effect of the statute under consideration is an exemption from the payment of property faxes by those insurance companies who are required by such law to pay the 2 'per cent, tax, this statute must be held unconstitutional, as it would, under such construction, be in direct conflict with section 7, art. 11, of the Constitution of this stat(e, forbidding any law exempting property other than in such Constitution designated.
The foregoing opinion calls attention to the use of the terms “corporations” and “corporate property” as used in the Constitution of this state, and it is the view of the majority of this court that the Legislature must have had those terms as so used in mind, and that, when it used the term “taxes” in the exempting clause, by such word “taxes” it meant “corporation taxes”; that therefore the statute should be construed as if if read that the insurance companies shall “-pay into the state treasury as taxes two and one-half per cent. * * * and the said two and one-half per cent, shall be in full of all corporation taxes, state and local, from such insurance company.” I am unable to find in the wording of this statute anything that justifies the insertion by implication of any word. It seems to me 'that it would be impossible to use any plainer language to indicate an intent on the part of the Legislature to exempt such companies from property taxes, and certainly it could have been made no plainer unless by the use of *175the word “property” before the word “taxes,” thus introducing into, such statute a word of limitation as the court now seeks to do by construction. No rule is better settled than that the provisions of a statute are not to be extended beyond the clear import of the language used when such language is free from all ambiguity. 36 Cyc. 1189. In Witte v. Koeppen, 11 S. D. 598, 79 N. W. 831, 74 Am. St. Rep. 826, this court said: “This court is not at liberty to disregard the plain and express terms of the statute upon any theory as to its spirit, or what it ought or that the Legislature might have intended it to be, when the statute is plain and unambiguous, as courts are not permitted to search for its meaning beyond the statute itself. Cooley’s Constitutional Limitations, 5457.” In State v. Santee, 111 Iowa, 1, 82 N. W. 445, 53 L. R. A. 763, 82 Am. St. Rep. 489, the court well said: “To avoid holding a statute unconstitutional, we are not warranted in forcing on its language a meaning which, upon a fair test, is repugnant to its terms.” In the case of State v. Wilder, 206 Mo. 541, 105 S. W. 272, the court says: “It is fundamental and one of the cardinal rules in the construction of statutes that the -true intent and meaning of the lawmaking authority, as expressed in the language employed, should, if possible, be ascertained and declared. On. the other hand, it is equally well settled that words and phrases shall be taken in their plain or ordinary and usual sense, and that it is incumbent upon the courts to construe a statute as written, without regard to the results of the construction, or the wisdom of the law as thus construed.” In Diederich v. Rose et al., 228 Ill. 610, 81 N. E. 1140, the court said: “When the language is clear and admits of but one meaning, there is no room for construction. Courts cannot change the clear meaning of words used, even though the consequences appear not to be such as were contemplated.” In Coffin v. Rich, 45 Me. 507, 71 Am. Dec. 559, the court says: “It is only when the words of a statute are obscure or doubtful that we have any discretionary power in giving them a construction, or can take into' consideration the consequences of any particular interpretation. ‘If the meaning of statutes is doubtful, the consequences are to be considered in *176the construction of them; but, if the meaning be plain, no consequences are to be regarded, for that would be assuming legislative authority.' 4 Bac. Abr. 652.” In the case of Ex parte Woods, 52 Tex. Cr. R. 575, 108 S. W. 1171, 16 L. R. A. (N. S.) 450, 124 Am. St. Rep. 1107, wherein it was claimed that a statute should be construed as if it read in words different than as enacted, in order that such statute might be held constitutional, the court said: “If we should, or are at liberty to, construe the act in question so as to hold that there is no exemption contained in it, it would manifestly follow that the objection which we are considering would not apply. We do not believe, however, that we could or should so hold. There are many rules for the construction of statutes. It would not be denied that .the prime object of all rules for interpretation is to ascertain the will and intent of the lawmaker. This may oftenest be done, and usually can best be done, by giving effect to the language used, considered and construed in its ordinary sense. Of course, we. recognize that we are not imperatively required to give the language employed its literal meaning, if, in the. light of the entire law, previous legislation, or the evident purpose and intent of the Legislature, a different construction should fairly be placed on the language used. Mere literalism, when it leads to absurdity, should, of course,, be rejected; but where, in the light of the entire act, taking every part of it into consideration, the language is clear, the meaning obvious, and an exception is made in precise terms, we are neither required nor permitted to speculate as to what the Legislature meant where such meaning does not appear in the language used, nor are we at liberty to search for a meaning not apparent on the face of the act to be construed.” In the case of City of Austin et al. v. Cahill, 99 Tex. 172, 88 S. W. 542, the‘court said: “It is of paramount importance at all times that the three co-ordinate departments of government be maintained in independence, each of the others, without encroachment or transgression. The judiciary, above all, on account of the peculiar position it occupies in the construction and interpretation of law, should scrupulously keep within its sphere, following the ancient landmarks so far as *177adapted to modern conditions, and avoiding always the reproach of undertaking to legislate, directly or indirectly.”
In the case of State v. Franklin County Savings Bank & Trust Co., 74 Vt. 246, 52 Atl. 1069, the question arose as to how the word “deposits,” as the same was used in a taxation law, should be construed; it being claimed upon the one hand that it should be construed as though referring to only one class of deposits, while on the other hand it was held that as used it included all classes of deposits, and in construing such statute the court uses the following language: “It specifies that the tax shall be ‘upon the average amount of its deposits, including money or securities received as trustee under order of court or otherwise/ with certain specified deductions therefrom. We discover nothing in any of the provisions of the law indicating that any particular class of general deposits was intended to be excluded therefrom. There is no ambiguity in the law in this regard. In Perkins v. Cummings, 66 Vt. 485, 29 Atl. 675, it is said 'that, ‘where a statute is plain and unambiguous, courts cannot supply supposed omissions nor correct supposed mistakes, but must administer it as the Legislature made it.’ ” The words of the learned justice who wrote the dissenting opinion in Reed v. Todd, 25 S. D. 421, 127 N. W. 527, might well be quoted here: “The only possible thing that any future Legislature might with propriety add to the language used * * * is that the courts of this state shall not construe this section -to mean anything else than just what it says.”
I am unable to see the slighest ambiguity in the words used in the statute before us, and find nothing in the law that to my mind justifies this court in departing from the clear language of such statute in order to find an intent on the part of the Legislature such as would render the law constitutional. On the other hand, I find within the law itself a word which to my mind absolutely removes any doubt regarding what was in the minds of the legislators when they inserted this provision for exemption from other taxes. It will be noted that the law reads that “said two and one-half per cent, shall be in full of all taxes, state and local, *178from such insurance company.” When this law was enacted, there was not, and never had been, any statute upon the statute books of this state under which it was possible to levy any local tax against an insurance company other than local property taxes; or, in other words, there could be no “corporation” or corporate' tax levied by -the local authorities, as distinguished from the state authorities, and certainly the Legislature must be presumed to have used the word “local” advisedly, and were intending, by the use of such words, to exempt insurance companies from some .taxes which otherwise might be levied against them.